Citation Nr: 0924611	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to a compensable rating for atopic dermatitis.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Atlanta, Georgia that denied an 
increased (compensable) rating for atopic dermatitis.  This 
case came to the Board from the RO in Columbia, South 
Carolina.

This matter was previously remanded by the Board in December 
2007.  The additional development prescribed therein having 
been completed to the extent possible, this case was returned 
to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations to 
assess the current severity of his atopic dermatitis and 
failed to cooperate with VA's attempt to schedule an 
examination for the third time.  Good cause for failure to 
cooperate with rescheduling an examination was not shown.  

2.  There is insufficient evidence in the claims file to 
ascertain whether the Veteran's atopic dermatitis affects at 
least 5 percent of the entire body, or at least 5 percent of 
exposed areas.  There is no evidence that the Veteran's 
atopic dermatitis required intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
any 12 month period relevant to this appeal.


CONCLUSION OF LAW

The criteria for a compensable evaluation for atopic 
dermatitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.655, 
4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.118, Diagnostic code 7806 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In this case, the Veteran was sent a letter in January 2004, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  The letter also informed the Veteran that, in 
order to obtain an increased evaluation, he needed to show 
that his service connected disability got worse.  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

Here, the Veteran was not provided the notice required by 
Dingess until December 2007, after his claim was remanded by 
the Board.  He was again provided information about how VA 
assigns disability ratings and effective dates in a letter 
dated in August 2008.  However, the Veteran's claim was later 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated in May 2009, curing any predecisional notice error.  In 
any event, any error in this regard would be harmless in this 
case since an increased rating is denied herein and no 
effective date will be assigned..  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was not provided the notice 
required by Vazquez-Flores.  While the Veteran was informed 
that he needed to show that his disability got worse, was 
provided general information concerning the manner in which 
VA assigns disability ratings, and was given examples of the 
types of evidence that he could submit in support of his 
claim, the notices that were sent to the Veteran did not 
identify the specific criteria necessary in order to obtain a 
higher rating for atopic dermatitis.  

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g., Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).  

In this case, the error was harmless because the Veteran was 
provided sufficient notice such that a reasonable person 
would have understood what was necessary in order to prove 
entitlement to the benefit sought.  In the rating decision 
appealed herein, the RO set forth the specific criteria that 
had to be met in order for a compensable rating for atopic 
dermatitis to be awarded.  Furthermore, the criteria for 
Diagnostic code 7806 was set forth in its entirety in a 
Statement of the Case (SOC) dated in June 2005.  As 
previously noted, the Veteran's claim was subsequently 
readjudicated in the May 2009 SSOC.  

An alternative basis for finding the Vazquez-Flores notice 
error harmless in this case is that the Veteran's repeated 
failures to show up for his VA examinations or to cooperate 
in the rescheduling of same requires the denial of his claim 
in any event.  See 38 C.F. R. § 3.655(b).  

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)(declining to remand case where doing to would have 
resulted only in imposing additional 
Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without a 
corresponding benefit to the Veteran).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including service treatment records and VA treatment records.  
The Veteran did not indicate any private treatment records 
exist that are relevant to this claim. 

The Veteran was repeatedly scheduled for VA medical 
examinations in connection with this claim.  He was initially 
scheduled for a VA contracted examination in March 2004.  He 
did not report for that examination.  

In October 2004 the Veteran reiterated his desire for an 
increased evaluation for his atopic dermatitis, and informed 
the RO that he was a patient at the VA medical facilities in 
Columbia, South Carolina and Charleston, South Carolina.  A 
stamp on this letter indicated that the Veteran was homeless.  
After receiving this correspondence, VA rescheduled the VA 
contract examination for November 2004.  In February 2005, 
the Veteran sent VA a letter indicating that he did not 
receive the letter notifying him of his examination until 
after the scheduled date had passed.  He asked that the 
examination be rescheduled. This letter is also stamped 
"homeless."  

The Board remanded this matter in December 2007 to provide 
the Veteran with another opportunity to appear for an 
examination.  In August 2008, the Veteran was sent a letter 
requesting him to indicate whether he was able to attend a 
medical examination at either the Charleston VA medical 
center (VAMC) or the Columbia VAMC.  The Veteran never 
responded to this letter, and never thereafter indicated that 
he was willing to attend any VA medical examination.  The 
letters were not shown to have been returned as 
undeliverable.

38 C.F.R. § 3.655 states that, where a Veteran fails to 
report for a necessary examination in conjunction with a 
claim for an increased rating, the claim shall be denied.  

The Board emphasizes that it is well established that the 
duty to assist is not always a one way street. A Veteran 
seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet .App. 190, 193 (1991). Insofar as the 
Veteran failed to report for multiple scheduled VA 
examinations and failed to cooperate with VA's attempt to 
reschedule an examination after the Board's remand, the Board 
is of the opinion that no further assistance in this regard 
is required on the part of the VA.  Further, after the 
supplemental statement of the case, informing him of the 
consequences of not reporting, there was no indication from 
the Veteran that he was willing to report for an examination.

The Board therefore finds that the VA satisfied its duty to 
assist and, additionally, that it substantially complied with 
the instructions set forth in the December 2007 remand.   

II.  Increased Rating

In this case, the Veteran seeks and increased (compensable) 
rating for atopic dermatitis.  38 C.F.R. § 3.655 states, in 
relevant part:

	(a)  General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA.

	(b)  Original or reopened claim or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  Id 
(emphasis in original).

In this case, an examination was required in order to assess 
the current severity of the Veteran's atopic dermatitis.  
While VA treatment records showed that the Veteran was 
repeatedly treated for rashes on different parts of his body 
and other skin problems such as folliculitis, these records 
do not indicate which of the rashes and skin problems were 
related to the Veteran's atopic dermatitis.  The treatment 
records also do not discuss the Veteran's various skin 
problems in terms of the rating criteria set fort in 38 
C.F.R. § 4.118, diagnostic code 7806, for example, there is 
no indication in the VA treatment records of the percentage 
of the body or exposed areas affected by atopic dermatitis.  
Thus, an examination was necessary in order to evaluate the 
Veteran's claim.  As noted above, 38 C.F.R. § 3.655 states 
that, if a Veteran, without good cause, fails to report for a 
necessary examination scheduled in connection with a claim 
for an increased rating, the Veteran's claim "shall be 
denied."  In this case, the Veteran failed to appear for his 
two examinations, and failed to cooperate with VA's attempt 
to schedule an examination for the third time.  He provided 
no explanation as to why he did not respond to VA's letter 
requesting that he indicate his availability for an 
examination.  There is no indication that it was not 
received.  Therefore, denial of an increased rating is 
warranted pursuant to 38 C.F.R. § 3.655.

In any event, the evidence of record is insufficient to 
establish entitlement to an increased rating for the 
Veteran's atopic dermatitis.  

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Atopic dermatitis is rated pursuant to 38 C.F.R. § 4.118, 
diagnostic code 7806.  A noncompensable rating is assigned 
where less than 5 percent of the body or less than 5 percent 
of the exposed areas of the body are affected and no more 
than topical therapy is required.  A 10 percent rating is 
awarded where at least 5 percent of the body or 5 percent of 
the exposed areas of the body are affected, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required within the last 
year.  Higher ratings are awarded for more severe 
manifestations of the disability.  Alternatively, atopic 
dermatitis may be rated as scarring or disfigurement of the 
head, face, or neck if those features are predominant.  

The Board reviewed all the evidence in the Veteran's claims 
file.  The Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

While, as noted above, VA treatment records show repeated 
treatment for skin rashes and other skin problems, they do 
not show that at least 5 percent of the body or exposed areas 
of the body are affected by atopic dermatitis.  Moreover, VA 
treatment records show that the Veteran was treated with 
topical medications; intermittent systemic therapy was not 
shown.  While the Veteran was prescribed antibiotics for 
folliculitis, the Veteran is not service connected for 
folliculitis and there is no indication in the current record 
that this problem is related to the Veteran's atopic 
dermatitis.  While there is mention of mild scarring in the 
parietal scalp area, there is insufficient information to 
determine whether this scarring was caused by atopic 
dermatitis or if it constitutes a characteristic of 
disfigurement pursuant to the alternative rating criteria for 
disfigurement of the head, face, or neck (diagnostic code 
7800).  

There is also no other evidence in the claims file that shows 
that the Veteran meets the schedular requirements for a 
compensable evaluation for his atopic dermatitis.  There is 
no evidence that Veteran's symptoms present an exceptional 
disability picture so as to render the schedular rating 
inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 
11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate).  There is no 
evidence that the Veteran's atopic dermatitis is 
characterized by features such as marked interference with 
employment or repeated or prolonged hospitalization.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A compensable rating for atopic dermatitis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


